Citation Nr: 0916801	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  04-34 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include degenerative disk disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 

INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a September 2003 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Des Moines, Iowa in which the RO 
found that new and material evidence had not been submitted 
to reopen a previously denied claim of entitlement to service 
connection for degenerative disk disease of the lumbosacral 
spine (hereinafter referred to as a "low back disorder").  
The appellant, who had active service from September 1966 to 
August 1968, appealed that decision to the BVA.  In December 
2004, the appellant and his spouse testified before a 
Decision Review Officer in support of the appellant's claim.  
Thereafter, the RO reconsidered all evidence of record and 
issued a December 2004 Supplemental Statement of the Case 
that reopened the appellant's new and material claim, but 
denied service connection for a low back disorder on the 
merits.  The RO then referred the case to the Board for 
appellate review.    
 
In a July 2007 decision, the Board agreed with the RO that 
the appellant's back disorder claim should be reopened, but 
remanded the merits of the claim for further development.  
The requested development has been completed; and the case 
has been returned to the Board for further review.

Prior to proceeding with its analysis of the appellant's 
claim, the Board observes that the appellant submitted 
additional evidence in February 2009 consisting of a copy of 
a letter from the appellant to his representative and private 
clinical medical notes (dated in February 2009) in support of 
his claim.  While a waiver of RO adjudication was not 
included with this evidence, the Board finds such a waiver 
unnecessary in order to proceed with an adjudication of the 
appellant's appeal since a review of the new evidence reveals 
that it is not relevant to the ultimate issue in this case.  
For the record, the dispositive issue in this appeal is not 
whether the appellant has a current back diagnosis (as shown 
by the medical evidence in the claims file) but rather, as 
discussed in the Board's July 2007 remand, whether the 
medical nexus evidence of record is favorable or unfavorable 
to the appellant's claim.  Therefore, the Board finds that a 
remand for the RO's consideration of the recent evidence 
submitted by the appellant is unnecessary and unwarranted.    


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  A low back disorder, including degenerative disk disease, 
did not manifest during the appellant's period of service or 
for many years following service, and has not been shown to 
be causally or etiologically related to service.  


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
service, nor may arthritis be presumed to have been so 
incurred or aggravated. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159 (2008).  




With respect to the appellant's claim of entitlement to 
service connection for a low back disorder, VA has met all 
statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
Specifically, the Board finds that a letter dated in August 
2007 fully satisfied the duty to notify provisions. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was aware 
from this letter that it was ultimately his responsibility to 
give VA any evidence pertaining to his claim.  The August 
2007 letter informed the appellant that additional 
information or evidence was needed to support his service 
connection claim; and asked the appellant to send the 
information to VA. Pelegrini v. Principi, 18 Vet. App. 112 
(2004) [Pelegrini II].  Although the August 2007 letter was 
not sent prior to the initial adjudication of the appellant's 
claim, the Board finds that the belated notice was not 
prejudicial to the appellant since (1) he was provided 
adequate notice, (2) his claim was readjudicated and (3) the 
appellant was provided a Supplemental Statement of the Case 
explaining the readjudication of his back disorder claim in 
December 2008. Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) [Mayfield III].

In making the foregoing findings, the Board observes that 38 
C.F.R. § 3.159 
(VA's regulation concerning VA assistance in developing 
claims) was revised during the pendency of this appeal.  
These revisions became effective as of May 30, 2008, and 
several portions of the revisions are pertinent to the case 
at hand. See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
Notably, the final rule removes the third sentence of 38 
C.F.R. § 3.159(b)(1), which had stated that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  The final rule also 
removes the fourth sentence of 38 C.F.R. § 3.159(b)(1), 
previously indicating that if VA does not receive the 
necessary information and evidence requested from the 
claimant within one year of the date of the notice, VA cannot 
pay or provide any benefits based on that application.  The 
revised sentence reflects that the information and evidence 
that the claimant is informed that he or she is to provide 
must be provided within one year of the date of the notice.  
Finally, under 38 C.F.R. § 3.159(b)(3), no duty to provide 
section 38 U.S.C.A. § 5103(a) notice arises upon receipt of a 
Notice of Disagreement ("NOD") or when, as a matter of law, 
entitlement to the benefit claimed cannot be established.  VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) [Mayfield II]. 

In addition to the foregoing, the Board observes that the 
appellant's service medical records, VA treatment records and 
identified private medical records have been obtained, to the 
extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  In this regard, the record 
reveals that the appellant was afforded a VA examination in 
July 2003 in connection with his claim. 38 C.F.R. 
§ 3.159(c)(4).  In addition, the Board requested an addendum 
medical opinion in July 2007 addressing the medical questions 
in this case; and such an opinion was associated with the 
claims file in November 2008.  

Lastly, the Board notes for the record that the appellant has 
been provided with an explanation of disability ratings and 
effective dates pertaining to his claim. See August 2007 
letter from the RO to the appellant; Dingess/Hartman v. 
Nicholson, 
19 Vet. App. 473 (2006).  Regardless, since the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for a low back disorder, any questions as to the 
appropriate disability rating or effective date to be 
assigned to this claim are rendered moot; and no further 
notice is needed. Id.  Therefore, since there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless and proceeds with a merits adjudication of the 
appellant's claim. Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006). 



B.  Law and Analysis

As discussed in the Board's July 2007 decision, the appellant 
seeks service connection for a low back disorder on the basis 
that he developed this disorder as a result of a back injury 
that occurred during service.  Specifically, the appellant 
reports that he was "tossed quite a distance" in February 
1968 during a rocket explosion in Vietnam. June 2003 
statement with application for compensation; December 2004 RO 
hearing transcript, p. 3.  He testified that he was treated 
in the field after the blast for facial injuries; but that he 
subsequently realized that something was wrong with his back. 
Id.  The appellant stated that since the injury in service, 
he has "always had back problems" but that he has 
essentially overlooked them. December 2004 RO hearing 
transcript, p. 3.  He believes that the current back pain and 
problems he experiences are related to the February 1968 
explosion in service. March 1995 statement (appellant states 
that he feels his back condition is related to his combat 
injury).  

While viewing the evidence in the light most favorable to the 
appellant in this case, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim.  As such, the appeal must be denied. 

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in the line of duty, in the 
active military, naval or air service. See 
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service. 38 C.F.R. §§ 3.303, 
3.304.  Generally, to prove service connection, the record 
must contain: (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances, lay 
testimony, of an in-service incurrence or aggravation of an 
injury or disease and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury. Pond v. West, 12 Vet. App. 341, 
346 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

In each case where a veteran is seeking service connection 
for a disability, due consideration is to be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medial and lay 
evidence. 38 U.S.C.A. § 1154(a).  For injuries alleged to 
have been incurred in combat, 38 U.S.C.A. § 1154(b) provides 
a relaxed evidentiary standard of proof to grant service 
connection. Collette v. Brown, 82 F.3d 389 (1996).  
Specifically, satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service even though there is no official 
record of such incurrence or aggravation. 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  However, the reduced 
evidentiary burden only applies to the question of service 
incurrence, and not to the question of either current 
disability or nexus to service, both of which generally 
require competent medical evidence. See generally, Brock v. 
Brown, 10 Vet. App. 155 (1997); Libertine v. Brown, 9 Vet. 
App. 521 (1996); Beausoleil v. Brown, 
8 Vet. App. 459 (1996).

Turning to the record in this case, the medical evidence 
reveals that the appellant has been diagnosed with 
osteoarthritis of the low back, lumbosacral radiculopathy 
secondary to degenerative joint disease of the lumbar spine 
and lumbosacral radiculopathy secondary to a ruptured 
intervertebral disc. See private medical records dated in 
January 1994, February 1994 and April 2001; November 2008 VA 
examination report.  The Board finds that the appellant's 
lumbar spine diagnoses constitute a current disability for VA 
purposes and fulfill the requirement of the first element 
necessary for a grant of service connection. 




With regard to the second element necessary for a grant of 
service connection (an in-service occurrence or injury), the 
appellant contends that his current low back disorder is 
related to his being thrown to the ground during a rocket 
explosion in February 1968.  As such, he essentially argues 
that the back injury he alleges resulted from this explosion 
be presumed to have occurred pursuant to 38 U.S.C.A. 
§ 1154(b), as it was incurred during a period of combat.  

In terms of analyzing the appellant's assertions, the Board 
observes that the appellant's service separation document 
reveals that the appellant's military occupational specialty 
was "bridge specialist"; and that the appellant was awarded 
the Combat Infantry Badge and a Purple Heart as a result of 
his service.  Additionally, a review of the appellant's 
service personnel records reflect that the appellant served 
twelve months in Vietnam with the 554th Engineering Company 
and the 4th Engineering Battalion of the 4th Infantry 
Division.  Lastly, a review of the appellant's service 
medical file reveals a U.S. Filed Medical Card dated in 
February 1968 that indicates the appellant was treated with a 
dressing for a laceration of the upper lip that occurred 
while the appellant was running for shelter. DD Form 1380 
dated in February 1968.  Collectively viewing this evidence 
in conjunction with the appellant's statements and hearing 
testimony, the Board finds that the appellant should be 
afforded the benefit of the provisions of 38 U.S.C.A. § 
1154(b); and therefore the Board assumes that the appellant 
injured his back during a rocket explosion in February 1968.  
In making this finding, however, the Board reiterates that 
the above-referenced assumption extends only to the question 
of whether the appellant injured his back in service and does 
not address the severity of such an injury or whether this 
injury resulted in the appellant's current lumbar spine 
disorder.  In order to answer these medical questions (i.e., 
the third element necessary for a grant of service connection 
in this case), the Board turns to the appellant's remaining 
service records and post-service medical evidence of record.   

With respect to the appellant's service treatment records, 
the Board observes that only one specific record contained in 
the appellant's service file references complaints of back 
trouble; and this record is dated in October 1967 and 
involves the lancing and removal of a pilonidal cyst. See 
service treatment records dated from October 1967 to July 
1968.  A review of the appellant's July 1968 service 
separation examination reveals that the appellant marked the 
answer "yes" nineteen (19) times when providing his medical 
history in response to questions of whether he currently or 
in the past had experienced symptomatology such as the mumps, 
frequent or severe headaches, running ears, severe tooth or 
gum trouble, sinusitis, shortness of breath and chronic 
cough.  Notably, the appellant denied experiencing back 
trouble of any kind (currently or in the past) at that time; 
and a physical examination of his back was found to be 
normal. See July 1968 report of medical examination and 
report of medical history.  

A review of the appellant's post-service medical records 
appears to reveal that the first documentation pertaining to 
back complaints is dated in January 1994, over 25 years after 
the appellant separated from service. See private medical 
records dated from June 1978 to April 1995 and April 2001; VA 
medical records dated from February 2003 to June 2004; VA 
Form 21-526e (Veteran's Application for Compensation or 
Pension at Separation from Service); VA examination report 
dated in October 1968.  Of these records, at least two 
reference injuries to the appellant's back after he separated 
from service.  In this regard, the Board observes that the 
appellant reported to his treatment provider in February 1994 
that he had been involved in a roll-over automobile accident 
approximately 20 years before (i.e., in the 1970's); and that 
he injured his back in this accident.  At that time, the 
appellant also reported that within the 10 years prior to his 
February 1994 visit, he had been experiencing lower back pain 
off-and-on and had been to a chiropractor on a number of 
occasions. February 1994 private medical records.  The 
appellant did not reference his February 1968 back injury in 
service during the above-referenced medical visit; or report 
that he had experienced consistent back pain prior to 
approximately 1984. Id.  In addition, January 1994 private 
medical records contained in the claims file reveal that the 
appellant injured his back again that month when he bent and 
twisted his back at the same time, resulting in a severe 
episode of back pain. January 1994 private medical records.  
Ultimately, the appellant was diagnosed with right L-5 
radiculopathy secondary to a ruptured intervertebral disc 
after that incident. January 1994 and February 1994 private 
medical records.     

In addition to the post-service medical records referenced 
above, the claims file contains two letters dated in August 
2004 and November 2004 from the appellant's private medical 
providers and three VA examination reports dated in May 1995, 
July 2003 and November 2008.  In terms of the letters from 
the appellant's private medical providers, P.J., Pharm 
D.M.D., submitted a statement to the RO in August 2004 in 
which he reported that the appellant had experienced some 
significant lumbar back difficulties over the previous 
"20+" years.  Dr. J. stated that the appellant's current 
back problems were as likely as not, or more likely than not, 
a result of his military service in Vietnam, where the 
appellant was exposed to a concussion of a rocket explosion 
while in military service in that country.  Dr. J. opined 
that it was certainly possible that the explosion and 
concussive force of the rocket explosion in Vietnam weakened 
the appellant's back and made it more vulnerable to further 
aggravation. See August 2004 medical opinion from P.J., 
D.M.D.  A second letter dated in November 2004 from the 
appellant's chiropractor, D.F., B.S., D.C., reveals that the 
appellant had been a patient of Dr. F.'s since April 1983; 
and had been treated for low back pain, left leg radicular 
pain and cervical spine pain radiating into his arms.  Dr. F. 
opined that it was possible that the appellant's low back, 
left leg and cervical spine pain were precipitated by the 
injury he received in the service.  November 2004 medical 
opinion from D.F., B.S., D.C.  

While the above-referenced private medical opinions are 
favorable to the appellant's appeal in that both medical 
examiners opine that the appellant's lumbar back problems are 
possibly related to his military service, the Board finds 
neither letter to be particularly persuasive since the opinions 
are clearly speculative in nature; and 
(more importantly) fail to address or even discuss the lack of 
evidence addressing the severity of the appellant's service 
injury in his service records, the post-service back injuries 
documented in the appellant's post-service medical records or 
the appellant's statements contained in his post-service 
medical records as to the date of onset of his back pain.  

Turning to the May 1995 and July 2003 VA examination reports, 
the Board previously found (and continues to find) the 
examination reports inadequate for adjudication purposes.  In 
this regard, the Board observes that the May 1995 VA examiner 
initially stated that it was not clear what etiologic basis, 
if any, the February 1968 explosion played in terms of the 
appellant's back problems.  However, he ultimately opined 
that the appellant's "status post explosion injury with more 
recent history of HNP" was fairly likely related to the 
explosion in service based upon statements from the appellant 
that he had experienced back symptoms since the explosion.  
Due to the fact that the medical history provided by the 
appellant was incomplete in that the examiner appears to have 
been unaware of the appellant's post-service back injuries 
(and thus did not discuss whether such injuries were more or 
less likely related to the appellant's current back 
disorder), the May 1995 VA medical opinion is insufficient 
for rating purposes.  A review of the July 2003 VA 
examination report reveals that the VA examiner failed to 
provide any opinion as to the etiology of the appellant's low 
back disorder.  As such, it is also inadequate for purposes 
of addressing the medical issue in this appeal.    

Due to the deficiencies of the above-referenced private and 
VA medical opinions, the Board remanded the appellant's claim 
for a new VA examination that addressed the medical question 
presented in this case in light of all available evidence 
contained in the claims file.  In doing so, the Board 
requested that the RO refer the appellant's claims file to an 
appropriately qualified examiner to obtain a medical opinion 
regarding the nature and etiology of the appellant's current 
back disorder and whether this disorder is related to an 
incident or injury during service.  The examiner was 
requested to review all pertinent records associated with the 
claims file, to include the appellant's service medical 
records and post-service medical records.  In formulating his 
opinion, the examiner was asked to presume that the appellant 
was involved in a rocket explosion during service in which he 
was thrown to the ground and hurt his back.  However, he was 
also to be informed that the presumption of service 
occurrence accorded to the appellant under 38 U.S.C.A. 
§ 1154(b) extended only to the issue of whether the appellant 
experienced an incident or injury in service upon which 
service connection could be based.  The medical question of 
whether the appellant developed a current back disorder as a 
result of his presumed back injury in service had to be 
answered by the medical examiner based upon a review of all 
evidence of record.  


In November 2008, a new VA medical opinion was associated 
with the claims file in response to the Board's request.  
After reviewing all evidence contained in the claims file, 
reviewing the appellant's most-recent VA medical records, 
obtaining a history from the appellant and performing a 
physical examination, the November 2008 VA ultimately 
diagnosed the appellant with osteoarthritis of the low back 
with low back pain. November 2008 VA examination report, p. 
12.  In doing so, the examiner opined that is was less likely 
as not that the appellant's current back disorder is a result 
of the February 1968 rocket attack reported by the appellant.  
Rather, it was his opinion that it is at least as likely as 
not that the appellant's back disorder is a result of his 
post-service back injuries (to include the appellant's 
October 2000 truck accident described in April 2001 private 
medical records) and/or the appellant's profession as a truck 
driver and/or the appellant's obesity and/or the risk of low 
back pain in the general population. Id.  In supporting his 
conclusion, the VA examiner not only relied upon his review 
of the claims file and the appellant's medical records, but 
also conducted extensive research that he discussed in his 
report. Id., pgs. 13-16.  

After considering the November 2008 VA medical opinion in 
conjunction with all other evidence of record, the Board 
finds it to be both persuasive and credible.  In doing so, 
the Board acknowledges the examiner's analysis in terms of 
the questionable severity of the appellant's presumed back 
injury in service and the examiner's consideration of other 
possible etiologies of the appellant's current back disorder.  
The Board attaches greater probative weight to the November 
2008 medical opinion despite the appellant's assertions that 
he began experiencing back pain subsequent to the February 
1968 explosion, particularly in light of the appellant's 
denials of experiencing back pain at the time of separation 
from service and the medical history provided by the 
appellant in his post-service medical records.  As such, the 
Board finds that the third element necessary for a grant of 
service connection in this case has not been met; and service 
connection on a direct basis must be denied.  Service 
connection on a presumptive basis for arthritis must also be 
denied since this condition was not diagnosed within one year 
of the appellant's separation from service. 


In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not applicable. See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).


ORDER

Service connection for a low back disorder, to include 
degenerative disk disease of the lumbosacral spine, is 
denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


